DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependency of claim 17 (The entrance refrigerator of claim 15) is unclear. The dependency of the claim is unclear because it depends from a canceled claim. For examination purposes, the claim 17 will be considered to be dependent from claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11-12, 16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 200357547 Y1), Abate (US 4,024,729), and further in view of Oh (WO 2018-169178, refer to application # US 2020/0018526 for reference numbers). 
Regarding claim 1, Kim discloses an entrance refrigerator (refer to Figs. 3a-3b, more specifically entrance refrigerator 30), comprising:
a cabinet including:
a front opening (said front opening including door 35a);
a side opening (said side opening including door 35b);
a rear surface (surface opposite the front opening); and
an interior space (inside refrigerator 30), wherein the cabinet is configured to be embedded (refer to Fig. 3b, wherein the term “embedded” is being considered as fixed firmly and deeply in a surrounding mass; implanted) in an outer wall (7) partitioning an indoor area (3) and an outdoor area (2) and to receive an article from the outdoor area through the front opening (by means of outer door (35a); 
an outer door (35a) configured to selectively open and close the front opening and have an outer surface exposed to the outdoor area (2); and
an inner door (35b) configured to selectively open and close the side opening and have an outer surface exposed to the indoor area (3).
While Kim discloses a cold air supply assembly (refer to the refrigerator 36 located at the bottom of the cabinet) configured to supply cold air to the interior space, Kim fails to explicitly disclose wherein the cold air supply assembly is disposed at the rear surface of the cabinet, and a guide plate partitioning the interior space into a storage compartment for storing an article and a cold air generating compartment for generating cold air, wherein the guide plate has openings to allow air to flow through the guide plate.
However, Abate teaches a refrigerated milk container (refer to Fig. 5), comprising an outer door (22) and an inner door (23) and a cold air supply assembly (13) disposed at a rear surface of the cabinet (refer to Figs. 3 and 5, wherein the refrigeration unit 13 is located at the bottom of the cabinet and a portion of the cold air assembly including switch means 17 is disposed at the rear surface of the cabinet), in order to facilitate the control of the cold air supply assembly (refer to col. 1, lines 65-66), and a guide plate (refer to Fig. 5 below) partitioning the interior space into a storage compartment for storing an article (12) and a cold air generating compartment (space where the cold air supply assembly is located) for generating cold air, wherein the guide plate has openings (see below) to allow air to flow through the guide plate.


    PNG
    media_image1.png
    309
    606
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kim such that the cold air supply assembly is disposed at the rear surface of the cabinet, and a guide plate partitioning the interior space into a storage compartment for storing an article and a cold air generating compartment for generating cold air, wherein the guide plate has openings to allow air to flow through the guide plate, in order to facilitate the control of the cold air supply assembly and maintain the article at certain temperatures in view of the teachings by Abate along with the knowledge generally available to one having ordinary skill in the art of refrigeration.
While Kim as modified discloses the cold air supply assembly, Kim as modified fails to explicitly disclose wherein the assembly includes a thermoelectric element, the thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element.
However, Oh teaches that it is known in the art of refrigeration, to provide a thermoelectric element (170) as the cold air supply assembly of an entrance refrigerator, the thermoelectric element including an endothermic surface (171a) on a first side of the thermoelectric element and an exothermic surface (171b) on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element (refer to Fig. 2), since it exhibits high refrigeration performance with low noise (refer to par. 3, lines 1-3).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kim such that the cold air supply assembly includes a thermoelectric element, the thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element in view of the teachings by Oh, because a thermoelectric element exhibits high refrigeration performance with low noise.

Regarding claim 9, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim as modified discloses wherein a lower end of the side opening of the cabinet (refer to Fig. 3a below, wherein said lower end is considered to be the end covered by the door) is higher than a bottom portion of the interior space (refer to the inner portion of what is shown in Fig. 3a below).


    PNG
    media_image2.png
    436
    723
    media_image2.png
    Greyscale


Regarding claim 11, Kim discloses an entrance refrigerator (refer to Figs. 3a-3b, more specifically entrance refrigerator 30), comprising:
a cabinet at least partially embedded (refer to Fig. 3b, wherein the term “embedded” is being considered as fixed firmly and deeply in a surrounding mass; implanted) in an outer wall (7) partitioning a first space (3) and a second space (2), the cabinet including:
a first surface (side surface facing the area 3) having a first opening (said first opening including door 35b) communicating with the first space (3); 
a second surface (front surface of the cabinet facing side 2) having a second opening (said second opening including door 35a) communicating with the second space (2); 
a third surface (bottom surface of the cabinet) adjacent to one of the first surface and the second surface (refer to Figs. 3a-3b); and
an interior space (space within the cabinet) provided between the first surface, the second surface and the third surface;
a first door (35b) configured to selectively open and close the first opening; 
a second door (35a) configured to selectively open and close the second opening; and
a cold air supply assembly (36) mounted of the third surface (refer to Fig. 3a, wherein the third surface forms part of the lower portion of the cabinet including refrigerator 36), the cold air supply assembly being configured to supply cold air to the interior space.
While Kim discloses the interior space, Kim fails to explicitly disclose a guide plate partitioning the interior space into a storage compartment for storing an article and a cold air generating compartment for generating cold air, wherein the guide plate has openings to allow air to flow through the guide plate.
However, Abate teaches a refrigerated milk container (refer to Fig. 5), comprising a guide plate (refer to Fig. 5 below) partitioning the interior space into a storage compartment for storing an article (12) and a cold air generating compartment (space where the cold air supply assembly is located) for generating cold air, wherein the guide plate has openings (see below) to allow air to flow through the guide plate.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kim by providing a guide plate partitioning the interior space into a storage compartment for storing an article and a cold air generating compartment for generating cold air, wherein the guide plate has openings to allow air to flow through the guide plate, in order to maintain the article at certain temperatures in view of the teachings by Abate along with the knowledge generally available to one having ordinary skill in the art of refrigeration.


    PNG
    media_image1.png
    309
    606
    media_image1.png
    Greyscale


While Kim as modified discloses the cold air supply assembly, Kim as modified fails to explicitly disclose wherein the cold air supply assembly includes a thermoelectric element, the thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element.
However, Oh teaches that it is known in the art of refrigeration, to provide a thermoelectric element (170) as the cold air supply assembly of an entrance refrigerator, the thermoelectric element including an endothermic surface (171a) on a first side of the thermoelectric element and an exothermic surface (171b) on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element (refer to Fig. 2), since it exhibits high refrigeration performance with low noise (refer to par. 3, lines 1-3).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kim such that the cold air supply assembly includes a thermoelectric element, the thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element in view of the teachings by Oh, because a thermoelectric element exhibits high refrigeration performance with low noise.

Regarding claim 12, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Kim as modified discloses wherein the first space (3) is an indoor space, and wherein the second space (2) is an outdoor space.

Regarding claim 16, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Kim as modified discloses wherein the storage compartment is defined between the guide plate (refer to annotated Fig. 5 above by Abate) and the second surface (front surface of the cabinet facing side 2), and wherein the cold air generating compartment is defined between the guide plate (refer to annotated Fig. 5 above by Abate) and the third surface (bottom surface of the cabinet).

Regarding claim 21, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kim as modified discloses wherein the guide plate comprises: a bottom portion (bottom surface to the guide plate facing the bottom wall of the cabinet) attached to a bottom wall (and necessarily attached to the bottom wall since the guide plate is attached within the cabinet) of the cabinet within the interior space of the cabinet; and a top portion (top surface of the guide plate facing the top wall of the cabinet) attached to a top wall of the cabinet (and necessarily attached to the top wall since the guide plate is attached within the cabinet) within the interior space of the cabinet.

Regarding claim 22, Kim as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Kim as modified discloses wherein the guide plate comprises: a bottom portion (bottom surface to the guide plate facing the bottom wall of the cabinet) attached to a bottom wall (and necessarily attached to the bottom wall since the guide plate is attached within the cabinet) of the cabinet within the interior space of the cabinet; and a top portion (top surface of the guide plate facing the top wall of the cabinet) attached to a top wall of the cabinet (and necessarily attached to the top wall since the guide plate is attached within the cabinet) within the interior space of the cabinet.

Allowable Subject Matter
Claims 3-8, 10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp.7-15, filed on 07/06/2022, with respect to claims 1, 3-14 and 16-22 have been fully considered and are persuasive. The rejection of the claims has been withdrawn. This Office Action is being made Non-Final in order toafford Applicants the opportunity to respond to the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763